          IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

    KEVIN JOSEPH BROWN

                                                                      Chapter:      7

                                                                      Case No.:     5-18-bk-00787 RNO
    PENNSYLVANIA EMPLOYEES                                            Adversary No.: 5-18-ap-00041 RNO
    BENEFIT TRUST FUND

                                                  Plaintiff(s) Document No.:
       vs.
    KEVIN BROWN                                                       Nature of
                                                                      Proceeding:   Motion to Dismiss Adversary
                                              Defendant(s)                          Proceeding



                                                          OPINION1

       The Plaintiff seeks a finding of non-dischargeability for its claim against the

Debtor/Defendant for medical benefits paid to him and his dependents. It is alleged that the

benefits were paid based upon the Debtor’s fraudulent misrepresentations as to his marital status.

On motion, I will dismiss the Complaint, with leave to amend.

I.     Jurisdiction

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b)(2)(I).

II.    Facts and Procedural History

       Kevin Joseph Brown (“Brown”) filed a Voluntary Petition under Chapter 7 of the

Bankruptcy Code on February 28, 2018. The required schedules and statements were filed with

the bankruptcy petition.



1
       Drafted with the assistance of Timothy R. Powell, Law Clerk.
                                                                  1

Case 5:18-ap-00041-RNO                   Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                 Desc
                                         Main Document    Page 1 of 12
           On April 24, 2018, the Pennsylvania Employees Benefit Trust Fund (“PEBTF”)

commenced this Adversary Proceeding seeking non-dischargeability of its claim against Brown.

A First Amended Complaint was filed by PEBTF on April 25, 2018 (“Complaint”). Am.

Adversary Compl., ECF No. 2.

           The Complaint contains a total of fifteen numbered paragraphs. Unfortunately, the

paragraphs are not numbered sequentially. For example, the Complaint contains four (4) written

paragraphs, each of which are numbered “1.” This does not ease review or construction of the

Complaint.

           I characterize the Complaint as a single count complaint seeking to determine PEBTF’s

claim against Brown, for benefits paid to Brown and his dependents, in the amount of

$154,837.93, to be non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A).2 Complaint, ¶ 2, p 2,

ECF No. 2. Brown responded to the Complaint by filing several Motions under the Federal Rules

of Bankruptcy Procedure. The Motions include a motion to dismiss for failure to state a claim

upon which relief can be granted, a motion for a more definite statement, and a motion to join an

indispensable party (collectively the “Motion”).

           PEBTF filed what is titled Plaintiff’s Reply to Defendant’s Consolidated Motion to

Dismiss Pursuant to Rule 12 and Request for Summary Judgement Pursuant to Rule 7056(a).

ECF No. 14.

           The Motion has been briefed and a hearing was held on September 13, 2018.

III.       Discussion

           A.         Standard to Decide Motions to Dismiss

           Generally, a complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2), made applicable to adversary

proceedings by Fed. R. Bankr. P. 7008. Further, certain matters, including fraud allegations,


2
          Unless otherwise noted, all future statutory references are to the Bankruptcy Code, 11 U.S.C. § 101, et seq., as amended by the
Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Pub. L. No. 109-8, 119 Stat. 37 ("Bankruptcy Code").
                                                                       2

Case 5:18-ap-00041-RNO                        Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                                               Desc
                                              Main Document    Page 2 of 12
must be pled with particularity. Fed. R. Civ. P. 9(b); In re Adalian, 474 B.R. 150, 158-59 (Bankr.

M.D. Pa. 2012).

       While detailed factual allegations are generally not required in a complaint filed in

Federal court:

                 [P]laintiff’s obligation to provide the grounds of his entitlement to
                 relief require more than labels and conclusions, and a formulaic
                 recitation of the elements of a cause of action will not do.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964-65 (2007) (internal

quotations omitted).

       To withstand the motion to dismiss for failure to state a claim upon which relief can be

granted, the Complaint must contain enough factual content to allow me to draw the reasonable

inference that the PEBTF’s claim against Brown is non-dischargeable. This plausibility standard

requires more than a sheer possibility that a defendant acted unlawfully. Ashcroft v. Iqbal, 556

U.S. 662, 678, 127 S.Ct. 1937, 1949 (2009).

       When considering a motion to dismiss, I must view the Complaint’s factual allegations

and its legal conclusions in different lights. The Third Circuit has explained:

                 The District Court must accept all of the complaint’s well-pleaded
                 facts as true, but may disregard any legal conclusions. Second, a
                 District Court must then determine whether the facts alleged in the
                 complaint are sufficient to show that the plaintiff has a “plausible
                 claim for relief.” In other words, a complaint must do more than
                 allege the plaintiff’s entitlement to relief. A complaint has to
                 “show” such an entitlement with its facts.

Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (internal citations omitted); In

re EP Liquidation, LLC, 583 B.R. 304, 314 (Bankr. D. Del. 2018).

       When considering a motion to dismiss, a court considers the complaint, as well as

attached exhibits and matters of public record. Fed. R. Bankr. P. 7010 (incorporating Fed. R.

Civ. P. 10(c)); Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d

Cir. 1993); Taylor v. Henderson, 2015 WL 452405, at *1 (D. Del., Jan. 30, 2015). Federal Rule

                                                   3

Case 5:18-ap-00041-RNO           Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                Desc
                                 Main Document    Page 3 of 12
of Evidence 201 allows the court to take judicial notice of facts that are not subject to reasonable

dispute. For example, a bankruptcy court may take judicial notice of the docket entries in a case

and the contents of the bankruptcy schedules to determine the timing and status of case events

and other facts which are not reasonably in dispute. In re Harmony Holdings, LLC, 393 B.R.

409, 413 (Bankr. D.S.C. 2008); In re Paolino, 1991 WL 284107, at *12, n. 19 (Bankr. E.D. Pa.,

Jan. 11, 1991).

         I take judicial notice of the dockets in Brown’s underlying Chapter 7 case and in this

Adversary Proceeding. I will also take notice of the contents of the bankruptcy schedules which

are not in dispute.

         B.       Dischargeability Generally

         One of the underlying purposes of the Bankruptcy Code is to allow a debtor a fresh start.

Exceptions to discharge are strictly construed against creditors and liberally construed in favor of

debtors. Insurance Co. of N. Am. v. Cohn (In re Cohn), 54 F.3d 1108, 1113 (3d Cir. 1995); In re

Gotwald, 488 B.R. 854, 865 (Bankr. E.D. Pa. 2013); Customers Bk. v. Roman P. Osadchuk, 2018

WL 4562403, at *2 (D.N.J., Sept. 24, 2018); In re Adalian, 474 B.R. 150, 160 (Bankr. M.D. Pa.

2012).

         C.       What Are the Required Elements to Prove a Non-Dischargeable Claim?

         In a non-dischargeability action, the bankruptcy court generally addresses two separate

questions. First, has PEBTF pled an enforceable obligation under state law? If so, is the debt

non-dischargeable under § 523(a)(2)(A) of the Bankruptcy Code? Black v. Gigliotti, 514 B.R.

439, 444 (E.D. Pa. 2014); In re August, 448 B.R. 331, 346 (Bankr. E.D. Pa. 2011).

         Considering the first question, a bankruptcy court looks to state law to determine whether

there is an enforceable claim against the debtor. Grogan v. Garner, 498 U.S. 279, 282-84, 111

S.Ct. 654, 657-58 (1991); In re Hazelton, 304 B.R. 145, 150 (Bankr. M.D. Pa. 2003).




                                                  4

Case 5:18-ap-00041-RNO          Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                   Desc
                                Main Document    Page 4 of 12
       The issue of the alleged non-dischargeability of a creditor’s valid claim is a matter of

federal law governed by the provisions of the Bankruptcy Code. Grogan, 498 U.S. at 284; In re

Pulvermacher, 567 B.R. 881, 886 (Bankr. W.D. Wis. 2017); In re Guest, 193 B.R. 745, 747

(Bankr. E.D. Pa. 1996).

       D.      Has an Enforceable Claim Been Pled Under State Law?

       The text of the Complaint itself contains relatively few factual allegations. However, the

Complaint is supplemented by a number of attached exhibits.

       The Complaint alleges that PEBTF paid medical benefits to Brown and his dependents in

the total amount of $154,837.93 (“Medical Benefits”). It is further alleged that the Medical

Benefits were paid based upon Brown’s fraudulent representations as to his marital status. It is

alleged that Brown’s fraudulent representations violated “Section 1.21 of the PEBTF Medical

Plan Agreement” (“Contract”). Compl. ¶ 6, p 4, ECF No. 2.

       I note that Exhibit D to the Complaint provides pages 10 and 11 of the Contract. A

portion of the Contract reads:

               1.21   Misrepresentation or Fraud

               A Member who receives benefits under the Plan as a result of false
               information or a misleading or fraudulent representation shall be
               suspended from eligibility for coverage under the Plan (where
               fraud or material misrepresentation is involved, the suspension
               may be retroactive), shall repay all amounts paid by the Fund on or
               after the suspension, and shall be liable for all costs of collection,
               including attorneys’ fees.

Compl., Ex. D, p 46, ECF No. 2.

       The Complaint alleges that Brown represented to PEBTF that he was in a common law

marriage. Attached as a portion of Exhibit B to the Complaint is an Affidavit Attesting to the

Existence of Common Law Marriage (“Affidavit”). The Affidavit appears to bear the signatures

of Brown and Diane M. Miller (“Miller”). The notarized Affidavit is dated August 28, 2002 and,




                                                 5

Case 5:18-ap-00041-RNO           Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                  Desc
                                 Main Document    Page 5 of 12
in part, provides, “[w]e hold ourselves out to the community as husband and wife, and have

cohabited for 8 ½ years.” Compl., Ex. B, p 13, ECF No. 2.

          The Complaint further alleges that Miller subsequently brought a state court divorce

action against Brown. Reference is made to an opinion of the Superior Court of Pennsylvania

which considered an appeal from the dismissal of Miller’s divorce action. Miller v. Brown, 2017

Pa.Super. Unpub. LEXIS 4102 (Pa. Super., Nov. 7, 2017). The Superior Court affirmed the

dismissal of Miller’s divorce action finding that she had not presented clear and convincing

evidence that “words stating a present intent to marry were exchanged between the parties.” Id.

at *15.

          In Pennsylvania, three elements are necessary to plead a cause of action for breach of

contract. Namely: (1) the existence of a contract, including its essential terms; (2) a breach of the

contract; and, (3) resulting damages. Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law

Firm of Malone Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016); CoreStates Bank, N.A. v.

Cutillo, 723 A.2d 1053, 1058 (Pa. Super. 1999); Abdelgawad v. Mangieri, 2017 WL 6557483, at

*7 (W.D. Pa., Dec. 22, 2017).

          The Complaint is not a model of clarity. However, it does allege the existence of the

Contract between PEBTF and Brown. The Complaint also alleges that Brown breached the

Contract by fraudulently representing his marital status. It further alleges damages resulting from

the breach of the Contract in the amount of $154,837.93.

          Viewing the pled facts in the light most favorable to PEBTF, I conclude PEBTF has pled

a plausible claim against Brown for breach of contract pursuant to the provisions of Pennsylvania

law.

          E.     Was the Statute of Limitations Defense Properly Pled?

          A significant portion of the Motion is grounded upon Brown’s argument that the

applicable Pennsylvania statute of limitations ran, presumably before the Chapter 7 bankruptcy

                                                   6

Case 5:18-ap-00041-RNO           Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                  Desc
                                 Main Document    Page 6 of 12
petition was filed on February 28, 2018. The petition date is significant because § 108 of the

Bankruptcy Code extends a statute of limitations, which has not expired pre-petition, to the later

of the end of the limitations period or two years after the bankruptcy order for relief. In re

O.E.M./Erie, Inc., 405 B.R. 779, 787 (Bankr. W.D. Pa. 2009); In re Southern International

Company, Inc., 159 B.R. 192, 193 fn 2 (Bankr. E.D. Va. 1993).

        Brown argues that under the gist of the action doctrine, PEBTF’s claim is barred by the

statute of limitations for tort actions. The gist of the action doctrine is a common law doctrine

which seeks to maintain the conceptual distinction between breach of contract and tort claims.

Sarsfield v. Citimortgage, Inc., 707 F. Supp. 2d 546, 552-54 (M.D. Pa. 2010).

        I conclude that it is inappropriate to determine the applicable statute of limitations at this

time.

        The general rule is that a statute of limitations defense should be raised in an answer, not

in a motion to dismiss. Fed. R. Civ. P. 8(c)(1) (made applicable by Fed. R. Bankr. P. 7008);

Robinson v. Johnson, 313 F.3d 128, 134-35 (3d Cir. 2002). There is an exception to the

requirement to plead the statute of limitations as an affirmative defense in an answer. If it is clear

from the face of the complaint that the claim has not been brought within the statute of

limitations, the defense may be raised by motion. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir.

2014). Neither the Complaint nor the attached exhibits pleads when any Medical Benefits were

last paid to Brown or his dependents. At most, a portion of Exhibit A contains a one-page report

showing benefits were paid from August 28, 2002, to December 28, 2017. There is no indication

of the alleged dates of payment. Compl., Ex. A, p 8, ECF No. 2. I am unable to determine from

the face of the Complaint that this matter is untimely.

        Based on the above, I conclude the Motion cannot effectively raise the applicable statute

of limitations at this stage.




                                                   7

Case 5:18-ap-00041-RNO          Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                   Desc
                                Main Document    Page 7 of 12
         F.     Is the Breach of Contract Claim Non-Dischargeable Pursuant to
                § 523(a)(2)(A)?

         To prevail in a § 523(a)(2)(A) action, a creditor must prove each of the following: (1) the

debtor made a false representation; (2) the debtor knew the representation was false when it was

made; (3) the debtor intended to deceive the creditor or to induce him to act upon the

representation; (4) the creditor justifiably relied upon the representation; and, (5) the creditor

sustained a loss as a proximate result of the representation. In re Griffith, 2014 WL 4385743, at

*3 (Bankr. M.D. Pa., Sept. 4, 2014) (emphasis added); In re Ritter, 404 B.R. 811, 822 (Bankr.

E.D. Pa. 2009).

         A mere breach of contract alone does not establish actual fraud or misrepresentation

under § 523(a)(2)(A). In re Giquinto, 388 B.R. 152, 166 (Bankr. E.D. Pa. 2008); In re Antonious,

358 B.R. 172, 182 (Bankr. E.D. Pa. 2006); In re Witmer, 541 B.R. 769, 777-78 (Bankr. M.D. Pa.

2015).

         PEBTF argues that Brown intentionally misrepresented his marital status at the time that

he signed the Affidavit. Historically, Pennsylvania recognized common law marriages. The

presumption of a common law marriage could arise based upon circumstantial evidence, such as

constant cohabitation and a broad and general reputation of marriage. Commonwealth v. Wilson,

672 A.2d 293, 301 (Pa. 1996); Cooney v. W.C.A.B. (Patterson UTI, Inc.), 94 A.3d 425, 430 (Pa.

Cmlth. 2014) (providing that a common law marriage only required proof of an agreement to

enter into the legal relationship of marriage).

         Common law marriage was prospectively abolished in Pennsylvania by statute. 23

Pa.C.S. § 1103 provides:

                No common-law marriage contracted after January 1, 2005, shall
                be valid. Nothing in this part shall be deemed or taken to render
                any common-law marriage otherwise lawful and contracted on or
                before January 1, 2005, invalid.




                                                  8

Case 5:18-ap-00041-RNO           Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                 Desc
                                 Main Document    Page 8 of 12
       It is undisputed that Brown and Miller began living together in August 1994. Miller bore

their biological daughter in June 1995. Miller v. Brown, 2017 Pa. Super. Unpub. LEXIS 4102, at

*1 (Pa. Super., Nov. 7, 2017).

       Whether a common law marriage existed between Brown and Miller prior to January 1,

2005, the date of the statutory prohibition, is not a simple question of fact. The validity of a

common law marriage is a mixed question of fact and law. PPL v. Workers’ Compensation

Appeal Bd., 5 A.3d 839, 843 (Pa. Cmlth. 2010); Giant Eagle v. W.C.A.B. (Bahorich), 602 A.2d

387, 388 (Pa. Cmlth. 1992).

       PEBTF relies upon Miller v. Brown. In that case, the Pennsylvania Superior Court found

there was no common law marriage between Brown and Miller because of the lack of verba in

praesenti, the exchange of words in the present tense for the purpose of establishing the

relationship of husband and wife. Miller, 2017 Pa. Super. at *14. In this Court’s view, the

couple’s marital status was a nuanced legal decision rendered by two Pennsylvania courts, the

Court of Common Pleas and the Superior Court.

       PEBTF argues, with the benefit of considerable hindsight, that the 2017 Miller decision

somehow evidences fraudulent intent by Brown when he signed the Affidavit, some fifteen years

earlier. I conclude that Brown, a layperson, could easily have been mistaken as to the ultimate

legality of his “common law marriage” when he signed the Affidavit and when he obtained the

Medical Benefits.

       To be actionable under § 523(a)(2)(A), a representation must be one of existing fact and

not merely an expression of opinion or expectation. In re Dupree, 336 B.R. 506, 517 (Bankr.

M.D. Fla. 2005); In re Schwartz & Meyers, 130 B.R. 416, 423 (Bankr. S.D.N.Y. 1991). Further,

the false representation must falsely purport to depict then current or past acts. In re Vernon, 192

B.R. 165, 171 (Bankr. N.D. Ill. 1996).




                                                  9

Case 5:18-ap-00041-RNO           Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                   Desc
                                 Main Document    Page 9 of 12
       Where there is room for an inference of honest intent, the question of fraudulent intent

must be resolved in favor of the debtor. Id. at 172; Buckeye Candy Company v. Ritzer (In re

Ritzer), 105 B.R. 424, 428 (Bankr. S.D. Ohio 1989); Wilson v. Mettetal (In re Mettetal), 41 B.R.

80, 89 (Bankr. E.D. Tenn. 1984); Heinold Commodities & Securities v. Hunt (In re Hunt), 30

B.R. 425, 436 (Bankr. M.D. Tenn. 1983).

                 To satisfy scienter or the knowingly false element of §
                 523(a)(2)(A), a misrepresentation must be made with either actual
                 knowledge of its falsity, or with such reckless disregard of the truth
                 that the law will impute the knowledge to the responsible party.
                 New York Life Ins. Co. v. Marotta, 57 F.2d 1038, 1039 (3d Cir.
                 1932). “In assessing a debtor’s knowledge of the falsity of the
                 representation . . . the Court must consider the knowledge and
                 experience of the debtor.” FTC v. Duggan (In re Duggan), 169
                 B.R. 318, 324 (Bankr. E.D.N.Y. 1994). “A false representation
                 made under circumstances where a debtor should have known of
                 the falsity is one made with reckless disregard for the truth, and
                 this satisfies the knowledge requirement.” Id.

In re Santos, 304 B.R. 639, 664 (Bankr. D.N.J. 2004).

       To the extent any representation of his marital status might have been a material

misrepresentation, the Complaint fails to show how Brown would have known it was false at the

time it was made. Miller’s divorce complaint was not filed until March 21, 2016.3 At most, one

might assume that Brown’s divorce counsel subsequently advised him of the arcane requirements

necessary to prove a common law marriage. The Complaint does not plausibly plead that Brown

knowingly misrepresented his marital status to obtain any Medical Benefits.

       I cannot discern from the Complaint whether any of the Medical Benefits were paid after

March 2016. I do find that, prior to March 2016, there is no basis to conclude that Brown knew,

or should have known, that his common law marriage was in doubt. Thus, a required element to

plead non-dischargeability is lacking and the Motion (to the extent it is based upon a failure to

state a claim upon which relief can be granted) should be granted.




3
       Miller v. Brown, 2017 Pa. Super. Unpub. LEXIS 4102, at *1 (Pa. Super., Nov. 7, 2017).
                                                                 10

Case 5:18-ap-00041-RNO                  Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52        Desc
                                        Main Document    Page 10 of 12
       It is a close question as to whether allowing for an amended complaint would be futile. In

an amended complaint, PEBTF will need to state a plausible claim of known falsity. Further, it

will need to plausibly plead the other required elements of § 523(a)(2)(A). Included in those

elements is justifiable reliance. Field v. Mans, 516 U.S. 59, 73-77, 116 S.Ct. 437, 445-47 (1995);

In re Santos, 304 B.R. at 667.

       This is PEBTF’s first pleading. Solely because of that, I will allow leave of twenty-one

days to file an amended conforming complaint.

       G.      Motion for a More Definite Statement

       As part of the Motion, Brown filed a motion for more definite statement pursuant to Fed.

R. Civ. P. 12(e). Courts in the Third Circuit generally only grant a motion for more definite

statement “when the pleading is ‘so vague or ambiguous that the opposing party cannot respond,

even with a simple denial, in good faith, without prejudice to [itself].’” Clark v. McDonald’s

Corp., 213 F.R.D. 198, 232-33 (D.N.J. 2003).

       I have already granted a portion of the Motion with leave to amend. The partial grant of

the Motion is dispositive. The motion for more definite statement is denied.

       H.      Motion to Join an Indispensable Party

       The Motion seeks to join the Pennsylvania Department of Transportation as an alleged

indispensable party. Such a motion essentially asks the Court to determine whether complete

relief can be accorded to those parties named in the action, in the absence of any unjoined

parties. General Refractories Co. v. First State Ins. Co., 500 F.3d 306, 313 (3d Cir. 2007).

       The partial grant of the Motion is dispositive. The motion for joinder is denied.

       I.      PEBTF’s Motion for Summary Judgment

       PEBTF filed a reply to the Motion. The reply included a motion for summary judgment.

       Summary judgment is appropriate where there is no outstanding issue of material fact and

the movant is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 105

                                                11

Case 5:18-ap-00041-RNO           Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                 Desc
                                 Main Document    Page 11 of 12
S.Ct. 2548, 2552-53 (1986); United States v. Commander, 734 Fed.Appx. 824, 829 (3d Cir.

2018); In re TK Holdings, Inc., 2018 WL 903980, at *4 (Bankr. D.Del., Feb. 14, 2018).

          The partial grant of the Motion is dispositive. The motion for summary judgment is

denied.

IV.       Conclusion

          The Motion is granted for failure to state a claim upon which relief can be granted.

PEBTF is granted leave of twenty-one days to file an amended conforming complaint. The

motion for a more definite statement is denied. The motion to join an indispensable party is

denied. PEBTF’s motion for summary judgment is denied.




October 11, 2018




                                                  12

Case 5:18-ap-00041-RNO           Doc 29 Filed 10/11/18 Entered 10/11/18 16:17:52                 Desc
                                 Main Document    Page 12 of 12
